DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Species I, claims 1, 2, 3, 6, and 7, in the reply filed on 4/1/2022 is acknowledged. Claims 4-5  are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 and 6-7 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a credible asserted utility or a well-established utility.
In accordance with the guidelines set forth in MPEP § 2107, an invention has a well-established utility if (i) a person of ordinary skill in the art would immediately appreciate why the invention is useful based on the characteristics of the invention (e.g., properties or applications of a product or process), and (ii) the utility is specific, substantial, and credible.  An assertion is credible unless (A) the logic underlying the assertion is seriously flawed, or (B) the facts upon which the assertion is based are inconsistent with the logic underlying the assertion. Credibility is assessed from the perspective of one of ordinary skill in the art in view of the disclosure and any other evidence of record (e.g., test data, affidavits or declarations from experts in the art, patents or printed publications) that is probative of the applicant’s assertions. Situations in which an alleged utility lacks credibility in light of the knowledge of the art, or is factually misleading, requires Applicant to establish the asserted utility by acceptable proof.  In re Citron, 325 F.2d 248, 51 C.C.P.A. 852, 857, 139 U.S.P.Q. 516, 520 (C.C.P.A.1963).  
Here, one having ordinary skill in the art, in view of the disclosure and the knowledge in the art, would not consider credible any specific and substantial utility asserted by the applicant for the claimed invention. 
Applicant describes the utility of the claimed invention as follows:
“[0007]   In accordance with the present disclosure, an apparatus is provided for adjusting a rotational speed of a planet in response to detecting a drift away from mean stellar time of a time system, in order to counteract said drift and thereby remove a need for an application of a leap second to the time system. 
[0008]    In an embodiment, the apparatus for adjusting a rotational speed of a planet to counteract a need for an application of a leap second may comprise a time measurement system and a planetary rotational speed adjuster.”(Emphasis)

The instant specification puts forth a theoretical basis for the claimed invention but the theory is explained at a high level of generality. There is no evidence provided in the application, such as specific data based on actual tests or experiments, to support that a flywheel used as described in the specification would be operable in view of the apparent practical mass and speed requirements. A review of the knowledge in the art reveals, for example, that the world’s most massive flywheel would have to rotate at a rate that is several orders of magnitude greater than the world’s fastest flywheel.
The Joint European Torus (“JET”) employs the (apparent) world’s most massive flywheel weighing in at 775 metric tons, having a diameter of 9 meters, and a total moment of inertia of 13.5 million kg*m^2. (“Power Supply: Research for Tomorrow’s Energy Supply.”  Eurofusion. _Internet Archive_. < https://web.archive.org/web/20160105221442/https://www.euro-fusion.org/fusion/jet-tech/jets-flywheels/>.).
The Demo 1C flywheel developed by scientists at Oak Ridge National Laboratory, Oak Ridge, Tennessee holds the world record for the fastest flywheel, failing at 1405 m/s. (“Fastest rotating flywheel.” Guinness World Records. https://www.guinnessworldrecords.com/world-records/fastest-rotating-flywheel).
The planet earth has a radius of approximately 6.378 x 10^6 m, a mass of approximately 5.97 x 10^24.  (“Planetary Fact Sheet – Metric.” Williams, David R. 27 Dec. 2021. NASA Space Science Data Coordinated Archive. https://nssdc.gsfc.nasa.gov/planetary/factsheet/index.html). 
In accordance with Applicant’s own theoretical equations, Table 1 below displays the operational parameters that would be required if the JET flywheel were utilized in order to eliminate the need to apply a single leap second in the manner as described by Applicant (neglecting effects on the atmosphere).
Table 1: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

As indicated by the data in Table 1, the JET flywheel would need to spin at rate of 7.466 * 10^19 m /s, which is a rate that is several orders of magnitude greater than that of the world’s fastest flywheel (1.405 * 10^3 m/s), in order to eliminate the need to apply a single leap second.  In other words, the most massive flywheel in the world would have to rotate at a rate significantly faster than the world’s fastest flywheel in order to operate as alleged in Applicant’s specification.  It logically follows that Applicant is alleging to have invented a flywheel with mass and speed characteristics that greatly exceeds that of the world’s most massive flywheel and/or the world’s fastest flywheel.  However, there is no evidence in Applicant’s disclosure, such as specific data based on actual tests or experiments, to support operability of such a flywheel (with or without consideration of effects on the atmosphere). As such, the logic underlying Applicant’s assertion of utility is seriously flawed and therefore lacks credibility. 
Secondarily, Table 2 displays the energy requirements, in joules and terajoules (TJ), calculated from the data from Table 1.
Table 2:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	As indicated by the data in Table 2, the amount of rotational kinetic energy that the JET flywheel would require in order to operate at the requisite speed would exceed that of the earth by several orders of magnitude (1.85 x 10 ^ 33 TJ versus 2.56 x 10^17 TJ).   It logically follows that Applicant is alleging to have invented a flywheel system capable of meeting energy requirements that greatly exceeds the amount of rotational kinetic energy of the earth itself.  However, there is no evidence in Applicant’s disclosure, such as specific data based on actual tests or experiments, to support operability of such a flywheel. As such, the logic underlying Applicant’s assertion of utility is seriously flawed and therefore lacks credibility.
	In view of the foregoing reasons, the claimed invention is not supported by either a credible asserted utility or a well-established utility.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception to at least one of the four statutory categories, namely to (1) an abstract idea without significantly more; and (2) a natural phenomenon.  See MPEP § 2106.
	Claim 1 101 Analysis – Step 1
	Claim 1 is drawn to a machine (“apparatus” in line 1).  Therefore, claim 1 is within at least one of the four statutory categories.
	Claim 1 101 Analysis – Step 2A, Prong 1	 (per 2019 PEG)
	(1) Claim 1 recites a “time measurement system” that it is configured to “calculate an adjustment to a rotational speed of the planet” (emphasis) based on determining/calculating “a drifting of a time system away from mean stellar time.” Thus, this claim element amounts to an abstract idea in the “mathematical calculation” grouping. See MPEP § 2106.04(a).
(2) In addition, claim 1 recites “the rotational speed of the planet” which is a natural phenomenon because it occurs in nature and exists in principle apart from any human action.
	Claim 1 101 Analysis – Step 2A, Prong II (per 2019 PEG)
	Regarding recitations of additional elements:
	(i)  Claim 1 recites a “planetary rotational speed adjuster.”
	Additional element (i) does not integrate the judicial exceptions into a practical application. Claim 1 recites that the time measurement system can “apply the adjustment to the rotational speed of the planet through a use of the planetary rotational speed adjuster” (emphasis). The limitation is equivalent to merely reciting the words “apply it” via a generic “planetary rotational speed adjuster” with no detail as to how the speed adjuster would perform the adjustment.   In other words, it is an attempt to cover any solution adjusting the rotational speed of the planet with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result. As such, the claim does not integrate the judicial exceptions into a practical application.  See MPEP §§ 2106.04(d)(I), 2106.05(f).  
Claim 1 101 Analysis – Step 2B
	Regarding recitations of additional elements:
	(i)  Claim 1 recites a “planetary rotational speed adjuster.”
Additional element (i) does not amount to significantly more than the judicial exception.  Claim 1 recites that the time measurement system can “apply the adjustment to the rotational speed of the planet through a use of the planetary rotational speed adjuster” (emphasis). The limitation is equivalent to merely reciting the words “apply it” via a generic “planetary rotational speed adjuster” with no detail as to how the speed adjuster would perform the adjustment.   In other words, it is an attempt to cover any solution adjusting the rotational speed of the planet with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result. As such, the claim does not amount to significantly more than the judicial exceptions. See MPEP §§ 2106.04(d)(I), 2106.05(f).  
In view of the foregoing, claim 1 is not subject to eligible subject matter under 35 USC 101.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception to at least one of the four statutory categories, namely to (1) an abstract idea without significantly more; and (2) a natural phenomenon.  See MPEP § 2106.
	Claim 2 101 Analysis – Step 1
	Claim 2 is drawn to a machine (“apparatus” in line 1).  Therefore, claim 2 is within at least one of the four statutory categories.
	Claim 2 101 Analysis – Step 2A, Prong 1	 (per 2019 PEG)
	(1) Parent claim 1 recites a “time measurement system” that it is configured to “calculate an adjustment to a rotational speed of the planet” (emphasis) based on determining/calculating “a drifting of a time system away from mean stellar time.” Thus, this claim element amounts to an abstract idea in the “mathematical calculation” grouping. See MPEP § 2106.04(a).
(2) Parent claim 1 recites “the rotational speed of the planet” which is a natural phenomenon because it occurs in nature and exists in principle apart from any human action.
	Claim 2 101 Analysis – Step 2A, Prong II (per 2019 PEG)
	Regarding recitations of additional elements:
	(i) Parent claim 1 recites a “planetary rotational speed adjuster.”
(ii) Claim 2 further defines the “planetary rotational speed adjuster” as comprising a “flywheel.”
Additional elements (i) and (ii) do not integrate the judicial exceptions into a practical application because they are equivalent to merely reciting the words “apply it” via a generic flywheel with no detail as to how the flywheel would perform the adjustment.   In other words, it is an attempt to cover any solution adjusting the rotational speed of the planet with no restriction on how the result is accomplished via a flywheel. As such, the claim does not integrate the judicial exceptions into a practical application. See MPEP §§ 2106.04(d)(I), 2106.05(f).  
Claim 2 101 Analysis – Step 2B
	Regarding recitations of additional elements:
	(i)  Parent claim 1 recites a “planetary rotational speed adjuster.”
(ii) Claim 2 further defines the “planetary rotational speed adjuster” as comprising a “gigantic heavy flywheel.”
Additional elements (i) and (ii) do not amount to significantly more than the judicial exception because they are equivalent to merely reciting the words “apply it” via a generic gigantic heavy flywheel with no detail as to how the flywheel would perform the adjustment.   In other words, it is an attempt to cover any solution adjusting the rotational speed of the planet with no restriction on how the result is accomplished via a flywheel. As such, the claim does not integrate the judicial exceptions into a practical application.  As such, the claim does not amount to significantly more than the judicial exceptions. See MPEP §§ 2106.04(d)(I), 2106.05(f).  
In view of the foregoing, claim 2 is not subject to eligible subject matter under 35 USC 101.
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception to at least one of the four statutory categories, namely to (1) an abstract idea without significantly more; and (2) a natural phenomenon.  See MPEP § 2106.
	Claim 3 101 Analysis – Step 1
	Claim 3 is drawn to a machine (“apparatus” in line 1).  Therefore, claim 3 is within at least one of the four statutory categories.
	Claim 3 101 Analysis – Step 2A, Prong 1	 (per 2019 PEG)
	(1) Parent claim 1 recites a “time measurement system” that it is configured to “calculate an adjustment to a rotational speed of the planet” (emphasis) based on determining/calculating “a drifting of a time system away from mean stellar time.” Thus, this claim element amounts to an abstract idea in the “mathematical calculation” grouping. See MPEP § 2106.04(a).
(2) Parent claim 1 recites “the rotational speed of the planet” which is a natural phenomenon because it occurs in nature and exists in principle apart from any human action.
	Claim 3 101 Analysis – Step 2A, Prong II (per 2019 PEG)
	Regarding recitations of additional elements:
	(i) Parent claim 1 further recites a “planetary rotational speed adjuster.” 
(ii) Parent claim 2 further defines the “planetary rotational speed adjuster” as comprising a “gigantic heavy flywheel.”
(iii) Claim 3 recites that the flywheel is located at or near a north or south rotational pole of a planet.
Additional elements (i)-(iii) do not integrate the judicial exceptions into a practical application because they are equivalent to merely reciting the words “apply it” via a generic gigantic heavy flywheel generally located at or near the poles with no detail as to how the flywheel would perform the adjustment.   In other words, it is an attempt to cover any solution adjusting the rotational speed of the planet with no restriction on how the result is accomplished via a flywheel at a north or south pole. As such, the claim does not integrate the judicial exceptions into a practical application. See MPEP §§ 2106.04(d)(I), 2106.05(f).  
Claim 3 101 Analysis – Step 2B
	Regarding recitations of additional elements:
(i) Parent claim 1 further recites a “planetary rotational speed adjuster.” 
(ii) Parent claim 2 further defines the “planetary rotational speed adjuster” as comprising a flywheel. 
(iii) Claim 3 further defines that the flywheel is a “gigantic heavy flywheel.” 
(iv) Claim 3 recites that the flywheel is located at or near a north or south rotational pole of a planet.
Additional elements (i)-(iv) do not amount to significantly more than the judicial exception because they are equivalent to merely reciting the words “apply it” via a generic heavy flywheel generally located at or near the poles with no detail as to how the flywheel would perform the adjustment.   In other words, it is an attempt to cover any solution adjusting the rotational speed of the planet with no restriction on how the result is accomplished via a flywheel. As such, the claim does not amount to significantly more than the judicial exceptions. See MPEP §§ 2106.04(d)(I), 2106.05(f).  
In view of the foregoing, claim 3 is not subject to eligible subject matter under 35 USC 101.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception to at least one of the four statutory categories, namely to (1) an abstract idea without significantly more; and (2) a natural phenomenon.  See MPEP § 2106.
	Claim 6 101 Analysis – Step 1
	Claim 6 is drawn to a machine (“apparatus” in line 1).  Therefore, claim 6 is within at least one of the four statutory categories.
	Claim 6 101 Analysis – Step 2A, Prong 1	 (per 2019 PEG)
	(1) Parent claim 1 recites a “time measurement system” that it is configured to “calculate an adjustment to a rotational speed of the planet” (emphasis) based on determining/calculating “a drifting of a time system away from mean stellar time.” Thus, this claim element amounts to an abstract idea in the “mathematical calculation” grouping. See MPEP § 2106.04(a).  Claim 6 merely further describes the abstract idea i.e. “time measurement system” as comprising “Universal Time Coordinated”; the planet being “Earth”; and mean stellar time being “mean solar time.”
(2) Parent claim 1 recites “the rotational speed of the planet” which is a natural phenomenon because it occurs in nature and exists in principle apart from any human action.
	Claim 6 101 Analysis – Step 2A, Prong II (per 2019 PEG)
	Regarding recitations of additional elements:
	(i)  Parent claim 1 recites a “planetary rotational speed adjuster.”
	Additional element (i) does not integrate the judicial exceptions into a practical application because it is equivalent to merely reciting the words “apply it” via a generic “planetary rotational speed adjuster” with no detail as to how the speed adjuster would perform the adjustment.   In other words, it is an attempt to cover any solution adjusting the rotational speed of the planet with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result. As such, the claim does not integrate the judicial exceptions into a practical application. See MPEP §§ 2106.04(d)(I), 2106.05(f).  
Claim 6 101 Analysis – Step 2B
	Regarding recitations of additional elements:
	(i)  Parent claim 1 recites a “planetary rotational speed adjuster.”
Additional element (i) does not amount to significantly more than the judicial exception because it is equivalent to merely reciting the words “apply it” via a generic “planetary rotational speed adjuster” with no detail as to how the speed adjuster would perform the adjustment.   In other words, it is an attempt to cover any solution adjusting the rotational speed of the planet with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result. As such, the claim does not amount to significantly more than the judicial exceptions. See MPEP §§ 2106.04(d)(I), 2106.05(f).  
In view of the foregoing, claim 6 is not subject to eligible subject matter under 35 USC 101.
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception to at least one of the four statutory categories, namely to (1) an abstract idea without significantly more; and (2) a natural phenomenon.  See MPEP § 2106.
	Claim 6 101 Analysis – Step 1
	Claim 7 is drawn to a machine (“apparatus” in line 1).  Therefore, claim 7 is within at least one of the four statutory categories.
	Claim 7 101 Analysis – Step 2A, Prong 1	 (per 2019 PEG)
	(1) Parent claim 1 recites a “time measurement system” that it is configured to “calculate an adjustment to a rotational speed of the planet” (emphasis) based on determining/calculating “a drifting of a time system away from mean stellar time.” Thus, this claim element amounts to an abstract idea in the “mathematical calculation” grouping. See MPEP § 2106.04(a).  
(2) Parent claim 1 recites “the rotational speed of the planet” which is a natural phenomenon because it occurs in nature and exists in principle apart from any human action.
	Claim 7 101 Analysis – Step 2A, Prong II (per 2019 PEG)
	Regarding recitations of additional elements:
	(i)  Parent claim 1 recites a “planetary rotational speed adjuster.”
(ii) Claim 7 recites a “blockchain” to which the calculated and applied adjustment parameters are written i.e. stored.
Additional element (i) does not integrate the judicial exceptions into a practical application because they are equivalent to merely reciting the words “apply it” via a generic “planetary rotational speed adjuster” with no detail as to how the speed adjuster would perform the adjustment.   In other words, it is an attempt to cover any solution adjusting the rotational speed of the planet with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result. As such, the claim does not integrate the judicial exceptions into a practical application. See MPEP §§ 2106.04(d)(I), 2106.05(f).  
Regarding additional element (ii), insignificant extra-solution activities does not integrate the judicial exception into a practical application insofar as they are incidental to the primary process or product that are merely nominal or tangential addition to the claim such as pre-solution and post-solution activities.  See MPEP § 2106.05(g).  Here, as an initial matter, paragraph [0017] in the instant specification generically recites “the apparatus may comprise a blockchain, and adjustment parameters, as determined by the time measurement system and applied to the planet using the planetary rotational speed adjuster, may be written to the blockchain” (emphasis).  Nowhere in the instant specification does it further address details of the blockchain, how it is implemented, how it might affect or improve the adjustment to the rotation speed of a planet or any other technological improvements. As a result, one having ordinary skill in the art would only envisage the use of blockchain in this case in a manner that is conventional or well known in the art.  See MPEP § 2163(II)(3)(a)(“What is conventional or well known to one of ordinary skill in the art need not be disclosed in detail. See Hybritech Inc. v. Monoclonal Antibodies, Inc., 802 F.2d at 1384, 231 USPQ at 94. See also Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1085 (Fed. Cir. 2005) ("The ‘written description’ requirement must be applied in the context of the particular invention and the state of the knowledge…. As each field evolves, the balance also evolves between what is known and what is added by each inventive contribution."). In view of the instant specification, additional element (ii) is recited generically, is merely optional and therefore does not meaningfully limit the “time measurement system” or the “rotation speed of the planet.” Furthermore, the storing and retrieving information in memory is a computer function has been held as well-understood, routine, conventional and as an insignificant extra-solution activity. Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see also MPEP § 2106.05(d)(II). As such, the claim does not integrate the judicial exceptions into a practical application.
Claim 7 101 Analysis – Step 2B
	Regarding recitations of additional elements:
	(i)  Parent claim 1 recites a “planetary rotational speed adjuster.”
(ii) Claim 7 recites a “blockchain” to which the calculated and applied adjustment parameters are written i.e. stored.
Additional element (i) does not amount to significantly more than the judicial exceptions because they are equivalent to merely reciting the words “apply it” via a generic “planetary rotational speed adjuster” with no detail as to how the speed adjuster would perform the adjustment.   In other words, it is an attempt to cover any solution adjusting the rotational speed of the planet with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result. As such, the claim does not amount to significantly more than the judicial exceptions. See MPEP §§ 2106.04(d)(I), 2106.05(f).  
Regarding additional element (ii), insignificant extra-solution activities does not amount to significantly more than the judicial exceptions insofar as they are incidental to the primary process or product that are merely nominal or tangential addition to the claim such as pre-solution and post-solution activities.  See MPEP § 2106.05(g).  Here, as an initial matter, paragraph [0017] in the instant specification generically recites “the apparatus may comprise a blockchain, and adjustment parameters, as determined by the time measurement system and applied to the planet using the planetary rotational speed adjuster, may be written to the blockchain” (emphasis).  Nowhere in the instant specification does it further address details of the blockchain, how it is implemented, how it might affect or improve the adjustment to the rotation speed of a planet or any other technological improvements. As a result, one having ordinary skill in the art would only envisage the use of blockchain in this case in a manner that is conventional or well known in the art.  See MPEP § 2163(II)(3)(a)(“What is conventional or well known to one of ordinary skill in the art need not be disclosed in detail. See Hybritech Inc. v. Monoclonal Antibodies, Inc., 802 F.2d at 1384, 231 USPQ at 94. See also Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1085 (Fed. Cir. 2005) ("The ‘written description’ requirement must be applied in the context of the particular invention and the state of the knowledge…. As each field evolves, the balance also evolves between what is known and what is added by each inventive contribution."). In view of the instant specification, additional element (ii) is recited generically, is merely optional and therefore does not meaningfully limit the “time measurement system” or the “rotation speed of the planet.” It is drawn to the mere storage of data on computer memory in a manner that is conventional. Furthermore, the storing and retrieving information in memory is a computer function has been held as well-understood, routine, conventional and as an insignificant extra-solution activity. Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see also MPEP § 2106.05(d)(II). As such, the claim does not amount to significantly more than the judicial exceptions.
In view of the foregoing, claim 7 is not subject to eligible subject matter under 35 USC 101.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 6-7 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a credible asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.  As explained above, Applicant is alleging to have invented a flywheel with mass and speed characteristics that greatly exceeds that of the world’s most massive flywheel and/or the world’s fastest flywheel.  However, there is no evidence in Applicant’s disclosure, such as specific data based on actual tests or experiments, to support operability of such a flywheel. In addition, Applicant is alleging to have invented a flywheel system capable of meeting energy requirements that greatly exceeds the amount of rotational kinetic energy of the earth itself.  However, there is no evidence in Applicant’s disclosure, such as specific data based on actual tests or experiments, to support operability of such a flywheel. As such, the logic underlying Applicant’s assertion of utility is seriously flawed and therefore lacks credibility. As such, as explained above, the logic underlying Applicant’s assertion of utility is seriously flawed, lacks credibility, and therefore the claims necessarily fail to meet the how-to-use aspect of the enablement requirement. See MPEP § 2164.07(I)(A)(“ If a claim fails to meet the utility requirement of 35 U.S.C. 101  because it is shown to be nonuseful or inoperative, then it necessarily fails to meet the how-to-use aspect of the enablement requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph”).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-3 recite the limitation “gigantic heavy flywheels.” The terms “gigantic” and “heavy" are relative terms which render the claims indefinite. These terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such, the extent to which of the flywheel is “gigantic” or “heavy” i.e. the metes and bounds thereof is indefinite which thereby renders the claim as indefinite.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D YABUT/Primary Examiner, Art Unit 3656